CLD-125                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 20-3590
                                     ___________

                            TRENTON JOHN TOMPKINS,
                                           Appellant

                                           v.

                    LAUREN LEIGH HACKETT, Public Defender
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (W.D. Pa. Civil No. 2-20-cv-01141)
                    Magistrate Judge: Honorable Maureen P. Kelly
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
         Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   March 18, 2021
             Before: RESTREPO, MATEY and SCIRICA, Circuit Judges

                             (Opinion filed: April 5, 2021)
                                     _________

                                      OPINION *
                                      _________

PER CURIAM

      Pro se appellant Trenton John Tompkins, proceeding in forma pauperis, appeals




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
from the District Court’s dismissal of his complaint pursuant to 42 U.S.C. § 1983. For the

reasons that follow, we will summarily affirm the District Court’s judgment.

      In September 2017, Tompkins was arrested on several charges. Defendant Lauren

Hackett, a Mercer County Assistant Public Defender, was appointed to represent

Tompkins. Hackett informed Tompkins that prosecutors had agreed to drop the pending

charges against him if he passed a polygraph test. Tompkins alleged that one month before

the polygraph test, in late September 2017, he was placed in medical isolation, assaulted

by correctional officers, and forcibly drugged. While he was being held in medical

isolation, in late October 2017, Tompkins’ family retained private counsel for him. The

Mercer County Public Defender’s Office subsequently filed a motion to withdraw as

counsel, which was granted. Tompkins alleged that neither Hackett nor his private counsel

attended the polygraph examination in early November, and that his private counsel did

not know about it.

      Tompkins claimed that the initial charges against him were not withdrawn after the

examination, and that the statements he made during the examination allowed prosecutors

to add additional charges against him. His private counsel subsequently filed an omnibus

pre-trial motion challenging the examination, but the hearing on the motion was repeatedly

delayed. Tompkins claimed that his counsel negotiated a plea agreement for him in

February 2019 but that delays from rescheduling the hearing added more than a year to his

sentence. Tompkins subsequently wrote to Hackett to request the terms of her agreement

with prosecutors about the polygraph examination. Tompkins claimed that another public
                                            2
defender wrote back to say that Hackett would communicate only with Tompkins’

appointed counsel in his pending post-conviction proceedings. Tompkins maintained that

Hackett schemed with prosecutors to lengthen his term of incarceration.

       In July 2020, Tompkins filed a complaint in the District Court alleging civil rights

claims against Hackett pursuant to § 1983; he later amended his complaint. Hackett moved

to dismiss Tompkins’ amended complaint. After Tompkins filed a response, the District

Court granted Hackett’s motion and dismissed Tompkins’ complaint with prejudice and

without leave to amend. 1 He timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s dismissal of Tompkins’ complaint. See Fowler v.

UPMC Shadyside, 578 F.3d 203, 206 (3d Cir. 2009). Dismissal is appropriate “if,

accepting all well-pleaded allegations in the complaint as true and viewing them in the light

most favorable to the plaintiff, a court finds that [the] plaintiff’s claims lack facial

plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011). We may

summarily affirm a district court’s decision “on any basis supported by the record” if the

appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

       The District Court properly dismissed Tompkins’ claims against Hackett. Public

defenders do not act under color of state law for purposes of § 1983 when they “perform[]


1
  The judgment was issued by a Magistrate Judge, proceeding with the parties’ consent
pursuant to 28 U.S.C. § 636(c)(1).
                                        3
a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.” Polk

County v. Dodson, 454 U.S. 312, 325 (1981). Tompkins alleged that Hackett negotiated

with prosecutors on his behalf to drop the charges against him if he passed a polygraph

examination and that her representation of him ended shortly thereafter when he retained

private counsel. He did not claim that Hackett knew of his alleged mistreatment in prison

or withheld information from his private counsel, who was already representing Tompkins

at the time of the polygraph examination. Tompkins’ allegations of conspiracy with

prosecutors are conclusory; he provided no factual allegations to support them beyond his

own speculation. Thus, Tompkins cannot establish that his public defender acted outside

of her traditional capacity as his counsel for the limited time that she represented him. 2

Tompkins has not clarified or added to his allegations in subsequent filings in the District

Court or on appeal. Under these circumstances, the District Court did not abuse its

discretion in concluding that it would be futile to grant Tompkins leave to amend his

complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Accordingly, we will summarily affirm the District Court’s judgment.




2
  Because we affirm the District Court’s decision on this basis, we need not address the
District Court’s alternative grounds for dismissal.
                                             4